
	

114 HR 4474 IH: Fairness for Agricultural Machinery and Equipment Act
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4474
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Abraham (for himself, Mr. Denham, Mr. Crawford, Mr. Kind, Mr. Lucas, Mr. Bishop of Georgia, Mr. Ashford, Mr. Pompeo, and Mr. Blum) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat certain farming business machinery and
			 equipment as 5-year property for purposes of depreciation.
	
	
 1.Short titleThis Act may be cited as the Fairness for Agricultural Machinery and Equipment Act. 2.Certain farming business machinery and equipment treated as 5-year property (a)In generalClause (vii) of section 168(e)(3)(B) of the Internal Revenue Code of 1986 is amended by striking the original use of which commences with the taxpayer after December 31, 2008, and which is placed in service before January 1, 2010 and inserting the original use of which commences with the taxpayer after the date of the enactment of the Fairness for Agricultural Machinery and Equipment Act.
 (b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.
			
